DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0215095 A1) in view of Lee et al. (US 2016/0353440 A1).
Regarding claim 1, Park discloses a dynamic configuration method, applied to a terminal device and comprising: receiving, by the terminal device, Downlink Control Information (DCI) from a network side (paragraph [0058]; [0150]; [0173]; [0176]; and so on, clearly illustrating the reception of DCI from the network); and determining, by the terminal device, a target Modulation and Coding Scheme (MCS) table from at least two MCS tables based on a type of the RNTI and a correspondence between the at least two MCS tables and multiple RNTI types (paragraph [0204]-[0206]; [0220]-[0222]; [0237]-[0239]; [0256]-[0259]; [0174]-[0177]; and etc., explaining that MCS table from at least two MCS tables is determined based on RNTI type and the association between the at least MCS tables and RNTI types).  
Park doesn’t explicitly disclose the DCI is scrambled by a Radio Network Temporary Identity (RNTI) and/or the RNTI used for scrambling the DCI(s).
Lee teaches the DCI is scrambled by a Radio Network Temporary Identity (RNTI) and/or the RNTI used for scrambling the DCI(s) (paragraph [0364]; [0367]; [0372]; [0388]; [0391]-[0392]; and so on, describes the scrambling of DCI by the RNTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the DCI is scrambled by a Radio Network Temporary Identity (RNTI) and/or the RNTI used for scrambling the DCI(s) as taught by Lee into Park in order to reduce error and to improve communication rate.
Regarding claim 10, the claim includes features identical to subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding terminal device, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 11, further comprising: receiving, by the terminal device, configuration information of the at least two MCS tables, the configuration information being used for determining the at least two MCS tables (paragraph [0009]; [0011]; [0013]; [0015]; [0167]; [0180]; [0192]-[0193]; [0199]; [0204]-[0211]; [0214]-[0214]; [0219]; and etc.).  
Regarding claim 7, Park discloses a dynamic configuration method, applied to a network device and comprising: sending, by the network device, Downlink Control Information (DCI) to a terminal device (paragraph [0058]; [0150]; [0173]; [0176]; and so on, illustrating transmission of DCI by the network and/or gNB), to enable the terminal device to determine a target Modulation and Coding Scheme (MCS) table from at least two MCS tables based on a type of the RNTI and a correspondence between the at least two MCS tables and multiple RNTI types (paragraph [0204]-[0206]; [0220]-[0222]; [0237]-[0239]; [0256]-[0259]; [0174]-[0177]; and etc. explaining that MCS table from at least two MCS tables is determined based on RNTI type and the association between the at least MCS tables and RNTI types).  
Park doesn’t explicitly disclose scrambled by a Radio Network Temporary Identity (RNTI), the RNTI used for scrambling the DCI(s).
Lee teaches scrambled by a Radio Network Temporary Identity (RNTI), the RNTI used for scrambling the DCI(s) (paragraph [0364]; [0367]; [0372]; [0388]; [0391]-[0392]; and so on describes the scrambling of DCI by the RNTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use scrambled by a Radio Network Temporary Identity 
Regarding claim 17, the claim includes features identical to subject matter mentioned in the rejection to claim 7. The claim is a mere reformulation of claim 7 in order to define the corresponding network device, and the rejection to claim 7 is applied hereto.
Regarding claim 4, 9, 13 and 19, Park discloses a search space is further used by the terminal device to determine the target MCS table from the at least two MCS tables (paragraph [0204]-[0206]; [0220]-[0222]; [0237]-[0239]; [0256]-[0259]; [0174]-[0177]; and etc.).  
Regarding claim 5 and 15, Park discloses a corresponding MCS table is configured for each RNTI type (paragraph [0175]-[0177]; [0204]-[0206]; [0220]-[0222]; [0237]-[0239]; [0256]-[0259]).  
Regarding claim 6 and 16, the modified communication of Park further discloses comprising: determining the type of the RNTI for scrambling the DCI (paragraph [0364]; [0367]; [0372]; [0388]; [0391]-[0392]).
Regarding claim 8 and 18, Park further discloses comprising: sending, by the network device, configuration information of the at least two MCS tables to the terminal device, the configuration information being used for determining the at least two MCS tables (paragraph [0009]; [0011]; [0013]; [0015]; [0167]; [0180]; [0192]-[0193]; [0199]; [0204]-[0211]; [0214]-[0214]; [0219]; and etc.).  
Regarding claim 9, Park discloses a search space is further used by the terminal device to determine the target MCS table from the at least two MCS tables (paragraph [0181]; [0184]-[0186]; [0195]; [0207]-[0209]; [0223]-[0225]; [0240]-[0242]; [0262]).  
Regarding claim 14 and 20, Park discloses the at least one processor is further configured to determine the correspondence between the at least two MCS tables and the multiple RNTI types; or, determine the correspondence between the at least two MCS tables and the multiple RNTI types (paragraph [0204]-[0206]; [0220]-[0222]; [0237]-[0239]; [0256]-[0259]; [0174]-[0177]; and etc.).  
Park doesn’t explicitly disclose RNTI types used for scrambling the DCIs based on a protocol, and RNTI types used for scrambling the DCIs based on a high-layer configuration.
Lee teaches RNTI types used for scrambling the DCIs based on a protocol, and RNTI types used for scrambling the DCIs based on a high-layer configuration (paragraph [0364]; [0367]; [0372]; [0388]; [0391]-[0392]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use RNTI types used for scrambling the DCIs based on a protocol, and RNTI types used for scrambling the DCIs based on a high-layer configuration as taught by Lee into Park in order to reduce error and to improve communication rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461